Motion for En Banc Reconsideration Granted in Part, Denied in Part;
Memorandum Opinion filed December 31, 2015, Withdrawn, Appeal
Reinstated, Dissent and Order filed April 26, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00430-CV
                                  ____________

        IN THE MATTER OF THE MARRIAGE OF CLIFFORD LAYNE
                  HARRISON AND CONNIE V. HARRISON


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-68864

                                    ORDER

        On December 31, 2015, this court issued an opinion dismissing this appeal
for want of prosecution. Appellant filed a motion for rehearing that was denied on
February 11, 2016. On February 26, 2016, appellant filed a brief and motion for en
banc reconsideration. Appellee filed a response. The motion is GRANTED in
part.

        This court’s opinion filed December 31, 2015, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
Appellee’s brief is due within thirty days of the date of this order. All other
requested relief is DENIED.




                                    /s/       William J. Boyce
                                              Justice


En Banc Court consists of Chief Justice Frost and Justices Boyce, Christopher,
Jamison, McCally, Busby, Donovan, Brown, and Wise (Frost, C.J., dissenting).

Publish




                                          2